1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL R. WARZEK,                             ) Case No.: 1:17-cv-01452-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    ) AMENDED DISCOVERY AND SCHEDULING
13          v.                                      ) ORDER
14                                                  )
     O. ONEYEJE, et al.,
                                                    )
15                  Defendants.                     )
                                                    )
16                                                  )

17          Plaintiff Michael R. Warzek is appearing pro se in this civil rights action pursuant to 42 U.S.C.

18   § 1983.

19          On October 12, 2018, the Court issued an order referring this case to the Court’s Alternative

20   Dispute Resolution Program, set the case for a settlement conference on December 4, 2018, before

21   Magistrate Judge Barbara A. McAuliffe, and stayed the case for ninety days. (ECF No. 25.) The

22   Court advised defense counsel that counsel could opt-out of the settlement conference with thirty days.

23          On November 9, 2018, defense counsel filed a notice to opt out and vacate the settlement

24   conference. (ECF No. 28.) Therefore, the December 4, 2018, settlement conference was vacated and

25   the stay was lifted. (ECF No. 29.)

26          Accordingly, it is HEREBY ORDERED:
27          1.      The discovery and scheduling order is amended as follows:

28          a.      The deadline for filing an exhaustion motion is January 7, 2019;

                                                        1
1             b.      The deadline for amending the pleadings is March 7, 2019;

2             c.      The deadline for completion of all discovery, including filing motions to compel, is

3                     May 7, 2019;

4             d.      The deadline for filing pretrial dispositive motions is July 8, 2019; and

5             e.      All other provisions of the Court’s August 7, 2018, discovery and scheduling order

6    remain in full force and effect.

7
8    IT IS SO ORDERED.

9    Dated:        November 13, 2018
10                                                       UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
